MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Feb 15 2019, 8:44 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                            CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Larry D. Cameron                                         Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Larry D. Cameron,                                        February 15, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-MI-1499
        v.                                               Appeal from the Henry Circuit
                                                         Court
Keith Butts,                                             The Honorable Kit C. Dean Crane,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         33C02-1710-MI-124



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MI-1499 | February 15, 2019                Page 1 of 5
                                          Case Summary
[1]   In May of 2006, Larry D. Cameron was convicted of two counts of Class A

      felony child molesting and one count of Class C felony child molesting in Lake

      County and sentenced to seventy-five years of incarceration. In October of

      2017, Cameron petitioned for a writ of habeas corpus (“habeas petition”) in

      Henry County, challenging the legality of his convictions and sentence. In May

      of 2018, the trial court dismissed said petition. Cameron contends that the trial

      court erred by dismissing his habeas petition. Because we disagree, we affirm. 1



                            Facts and Procedural History
[2]   In May of 2006, Cameron was convicted of two counts of Class A felony child

      molesting and one count of Class C felony child molesting in Lake County

      under cause number 45G01-0502-FA-4 (“Cause No. FA-4”). The trial court

      sentenced Cameron to seventy-five years of incarceration. On April 9, 2007,

      Cameron’s convictions and sentence were affirmed by the Court of Appeals.

      Cameron is currently imprisoned at the New Castle Correctional Facility in

      Henry County.




      1
       Cameron has made a motion pursuant to Rule 60 of the Indiana Rules of Trial Procedure, which we do not
      have the authority to rule on. Therefore, Cameron’s motion is denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1499 | February 15, 2019            Page 2 of 5
[3]   On October 11, 2017, Cameron filed a habeas petition in the Henry Circuit

      Court seeking relief in Cause No. FA-4.2 Cameron alleged, inter alia, ineffective

      assistance of counsel, lack of an impartial trial court, denial of compulsory

      process, and violation of due process. On December 4, 2017, the Henry Circuit

      Court ordered the transfer of Cameron’s habeas petition to the Lake Superior

      Court pursuant to the Rules of Procedure for Post-Conviction Remedies (“PCR

      rules”). On December 21, 2017, the Lake Superior Court refused jurisdiction,

      finding that Cameron’s habeas petition was actually an attempt to obtain post-

      conviction relief (“PCR”) by contesting the legality of the final judgment in

      Cause No. FA-4 and that the petition did not comply with the PCR rules.

      Cameron did not appeal the Lake Superior Court’s denial or refile a complying

      petition for PCR. On April 23, 2018, Respondent moved to dismiss Cameron’s

      habeas petition in Henry County, a motion which was granted by the Henry

      Circuit Court.



                                  Discussion and Decision
[4]   Cameron contends that the Henry Circuit Court erroneously dismissed his

      habeas petition.




      2
       Cameron seemingly argues on appeal that he was not seeking a writ of habeas corpus relief in Cause No.
      FA-4 but, rather, under cause number 45G01-0510-FD-115. However, the habeas petition filed and signed by
      Cameron stated in the second averment that he is being held in the Indiana Department of Correction for the
      offense of “Child Molesting (3) Counts 2(A) and 1(C) felonies under cause number 45G01-0502-FA-4.”
      Moreover, the matter was litigated in both Henry and Lake counties as a habeas petition seeking relief under
      Cause No. FA-4.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1499 | February 15, 2019                Page 3 of 5
              INDIANA CODE § 34-25.5-1-1 provides that [e]very person
              whose liberty is restrained, under any pretense whatever, may
              prosecute a writ of habeas corpus to inquire into the cause of the
              restraint, and shall be delivered from the restraint if the restraint
              is illegal. The purpose of the writ of habeas corpus is to bring the
              person in custody before the court for inquiry into the cause of
              restraint. One is entitled to habeas corpus only if he is entitled to
              his immediate release from unlawful custody. [A] petitioner may
              not file a writ of habeas corpus to attack his conviction or
              sentence.


      Manley v. Butts, 71 N.E.3d 1153, 1156–57 (Ind. Ct. App. 2017) (internal

      citations and quotations omitted), trans. denied. The Indiana Supreme Court has

      held that a trial court does not have “jurisdiction to entertain a petition for a

      writ of habeas corpus inasmuch as petitioner [is] serving time under a proper

      commitment, his sentence [has] not expired and he [has] not been denied good

      time or credit time, [and h]e is not seeking a correction of the beginning or the

      end of his sentence. He is merely asking for release.” Young v. Duckworth, 408
N.E.2d 1253, 1254 (Ind. 1980). We review the trial court’s disposition of a

      habeas petition for an abuse of discretion. Manley, 71 N.E.3d at 1157. We will

      not reweigh the evidence, and we consider only the evidence most favorable to

      the judgment and reasonable inferences drawn therefrom. Benford v. Marvel, 842
N.E.2d 826, 828 (Ind. Ct. App. 2006).


[5]   In this matter, Cameron’s habeas petition contained only allegations that

      attacked the legality of the final judgment in Cause No. FA-4. Cameron is not

      merely seeking release but, rather, attempting to overturn his convictions and

      sentence. While there are available avenues for which Cameron may pursue

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1499 | February 15, 2019   Page 4 of 5
      such a claim, a habeas petition is not one of them. Therefore, Cameron has

      failed to establish that the Henry Circuit Court abused its discretion in

      dismissing his habeas petition.


[6]   The judgment of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1499 | February 15, 2019   Page 5 of 5